15 F.3d 1093NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Felix Claude MARTIN, Defendant-Appellant.
No. 93-10396.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 18, 1994.*Decided Jan. 25, 1994.

Before:  REINHARDT, O'SCANNLAIN and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Felix Claude Martin appeals the restitution component of his sentence imposed following a guilty plea to carjacking in violation of 18 U.S.C. Sec. 2119, and use of a firearm during and in relation to a crime of violence in violation of 18 U.S.C. Sec. 924(c)(1).  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
Martin argues the district court erred by ordering him to pay restitution in the amount of $1,167.76 immediately upon sentencing because he lacked any financial resources.  We disagree.


4
Here, the district court based the restitution order on the amount of income which Martin will earn during his 10-year term of imprisonment.  In light of the 10-year sentence and the modest restitution order, we hold that the court's order was lawful.   See United States v. Jackson, 982 F.2d 1279, 1284-85 (9th Cir.1992) ("[I]f, at the end of ... [a sentence], the defendant demonstrates that he has made a good-faith effort at payment, but is unable to pay the full amount, he may petition the court for an extension of time for a remittitur.").


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3